Exhibit 10.46

LIMITED WAIVER TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS LIMITED WAIVER TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Limited Waiver”) is entered into this 25 day of April, 2012, by and between OCZ
TECHNOLOGY GROUP, INC., a Delaware corporation (“Borrower”) and SILICON VALLEY
BANK (“Bank”). Capitalized terms used herein without definition shall have the
same meanings given them in the Loan Agreement (as defined below).

RECITALS

A. Borrower and Bank have entered into that certain Amended and Restated Loan
and Security Agreement dated as of February 7, 2011 (as amended by Amendment
No. 1 and Limited Waiver to Amended and Restated Loan and Security Agreement
dated as of March 28, 2011, Amendment No. 2 to Amended and Restated Loan and
Security Agreement dated as of April 21, 2011, Amendment No. 3 and Limited
Waiver to Amended and Restated Loan and Security Agreement dated as of June 21,
2011, Amendment No. 4 and Limited Waiver to Amended and Restated Loan and
Security Agreement dated as of July 14, 2011, Amendment No. 5 to Amended and
Restated Loan and Security Agreement and Consent dated as of October 31, 2011
and Amendment No. 6 to Amended and Restated Loan and Security Agreement and
Consent dated as of January 31, 2012 as may be further amended, restated, or
otherwise modified, the “Loan Agreement”), pursuant to which the Bank has
extended and will make available to Borrower certain advances of money.

B. Borrower is currently in default of the Loan Agreement for failing to comply
with the Minimum EBITDA financial covenant for the fiscal quarter ending
February 29, 2012 and desires that Bank provide a limited waiver of the Existing
Defaults.

C. Borrower desires that Bank waive the Existing Default (as defined below).
Subject to the representations and warranties of Borrower herein and upon the
terms and conditions set forth in this Limited Waiver, Bank is willing to
provide the limited waiver contained herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1. EVENT OF DEFAULT AND LIMITED WAIVER. Borrower acknowledges that there exists
an Event of Default under Sections 6.10(a) of the Loan Agreement for failing to
comply with the Minimum EBITDA financial covenant for the fiscal quarter ending
February 29, 2012 (the “Existing Default”). Bank hereby agrees, subject to the
terms of Section 4 hereof, to waive the Existing Default.



--------------------------------------------------------------------------------

2. LIMITATION. The limited waiver set forth in this Limited Waiver shall be
limited precisely as written and shall not be deemed (a) to be a forbearance,
waiver or modification of any other term or condition of the Loan Agreement or
of any other instrument or agreement referred to therein or to prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with the Loan Agreement or any instrument or agreement referred to
therein; (b) to be a consent to any future amendment or modification,
forbearance or waiver to any instrument or agreement the execution and delivery
of which is consented to hereby, or to any waiver of any of the provisions
thereof; or (c) to limit or impair Bank’s right to demand strict performance of
all terms and covenants as of any date. Except as expressly amended hereby, the
Loan Agreement shall continue in full force and effect.

3. REPRESENTATIONS AND WARRANTIES. To induce Bank to enter into this Limited
Waiver, Borrower hereby represents and warrants to Bank as follows:

3.1 Immediately after giving effect to this Limited Waiver (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

3.2 Borrower has the power and authority to execute and deliver this Limited
Waiver and to perform its obligations under the Loan Agreement, as amended by
this Limited Waiver;

3.3 The organizational documents of Borrower delivered to Bank on February 7,
2011 remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

3.4 The execution and delivery by Borrower of this Limited Waiver and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Limited Waiver, have been duly authorized;

3.5 The execution and delivery by Borrower of this Limited Waiver and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Limited Waiver, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

3.6 The execution and delivery by Borrower of this Limited Waiver and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Limited Waiver, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or made
or except any filing, recording, or registration required by the Securities
Exchange Act of 1934; and

3.7 This Limited Waiver has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

2



--------------------------------------------------------------------------------

4. EFFECTIVENESS. This Limited Waiver shall become effective upon the
satisfaction of all the following conditions precedent:

4.1 Limited Waiver. Borrower and Bank shall have duly executed and delivered
this Limited Waiver to Bank; and

4.2 Payment of Bank Expenses. Borrower shall have paid all Bank Expenses
(including all reasonable attorneys’ fees and reasonable expenses) incurred
through the date of this Limited Waiver.

5. COUNTERPARTS. This Limited Waiver may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument All counterparts shall be deemed an original of this Limited Waiver.

6. INTEGRATION. This Limited Waiver and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Limited Waiver; except that any
financing statements or other agreements or instruments filed by Bank with
respect to Borrower shall remain in full force and effect.

7. GOVERNING LAW; VENUE. THIS LIMITED WAIVER SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Limited Waiver to be
executed as of the date first written above.

 

BORROWER:

   

OCZ TECHNOLOGY GROUP, INC.

a Delaware corporation

    By:  

LOGO [g341378ex10_49pg4a.jpg]

    Printed Name:  

ARTHUR F. KNAPP JR

    Title:  

CFO

BANK:

    SILICON VALLEY BANK     By:  

LOGO [g341378ex10_49pg4b.jpg]

    Printed Name:  

JEAN LEE

    Title:  

DEAL TEAM LEADER